Citation Nr: 1606159	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, L1-L5, to include compression fractures at T11 and T12 (claimed as residuals of back injury), prior to July 29, 2014, and in excess of 20 percent since then.

2.  Entitlement to an initial compensable evaluation for radiculopathy, left lower extremity, prior to July 29, 2014, and in excess of 10 percent since then.

3.  Entitlement to an initial compensable evaluation for radiculopathy, right lower extremity, prior to July 29, 2014, and in excess of 10 percent since then.

4.  Entitlement to service connection for residuals of bilateral knee injury.

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2011, December 2011, February 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the February 2014 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation for this disability.  In December 2014, the Veteran disagreed with the assignment of that disability evaluation.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

In the August 2014 rating decision, the AOJ increased the evaluation of the service-connected thoracolumbar spine disability to 20 percent effective July 29, 2014.  In that rating decision, the AOJ also awarded separate 10 percent evaluations for radiculopathy of each lower extremity, effective July 29, 2014.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (providing for assigning a separate evaluation for neurologic abnormalities) (2015).  Because the maximum benefit was not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record reveals evidence of unemployability and interference with employment as due to the service connected disabilities on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to his service-connected disability, and as such, TDIU is properly before the Board

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In July 2014, the Veteran was afforded a VA examination to address the severity of his disability of the thoracolumbar spine.  The examination report contains goniometrics showing limitation of motion in this spinal segment, and the report reflects that the Veteran was not able to perform repetitive-use testing with 3 repetitions.  However, the examiner that conducted the examination also remarked that there was no additional limitation of range of motion of the thoracolumbar spine following repetitive-use testing.  The examination report is thus inconsistent and must be returned.  38 C.F.R. § 4.2.

The Veteran claims that he sustained an injury to his knees when he injured his back in service, and that he has had persistent symptoms of the knees since that injury.  See February 2012 statement from Veteran.  Medical records document arthritis of the knees.  His service records do not reflect any injury to the knees, or any assessed disability thereof.  Nevertheless, the Veteran is competent to report his observations of injury and pain in and since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He has not been afforded a VA examination, and his provided history indicates that he may have a bilateral knee disability related to service.  Thus, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a September 2014 statement, the Veteran indicated that that relevant VA records from the Kansas City, MO VA Medical Center (VAMC) were outstanding.  A review of the record discloses no request for records from the Kansas City VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, VA has a duty to seek these records.  38 C.F.R. § 3.l59(c)(2) (2015).

In the September 2014 statement the Veteran also indicated that he was in possession of relevant non-Federal records.  Upon remand, he should be invited to submit these records and advised that, in the alternative, he may request VA's assistance in obtaining any such records.  38 C.F.R. § 3.l59(c)(1) (2015).

Also, as noted above, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of his service-connected disability of the thoracolumbar spine with neuropathy of the lower extremities, specifically a September 2014 statement indicating that he could not work due to physical limitations and pain medications related thereto.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

In a February 2014 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation.  In December 2014, the Veteran disagreed with the 30 percent rating.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim of entitlement to a TDIU. Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to a TDIU, and request that he supply the requisite information.

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Kansas City VAMC.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected disability of the thoracolumbar spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete electronic claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the current range of motion in this spinal segment, to include where pain begins, as well as the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.  

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should provide information concerning radiculopathy of the lower extremities, as well as any other neurological abnormalities resulting from the service-connected disability of the thoracolumbar spine.

The clinician should also provide information concerning the functional impairment resulting from the disability that may affect his ability to function and perform tasks in a work setting.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion

5.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed residuals of bilateral knee injury.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  Attention in this regard is directed to the Veteran's report of injury to the knees in service and his provided history of knee pain in and since service.  

The complete electronic claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether any diagnosed disability of either knee is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed knee disorders.  

6.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

7.  With regard to the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, issue a SOC containing all applicable laws and regulations, and reasons for that determination.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should the case be returned to the Board for appellate review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



